Citation Nr: 0627177	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  99-08 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
variously diagnosed as bipolar disorder and paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant had active military service from January 17, 
1983, to March 11, 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In March 2000 the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The appellant's claim has been before the Board three times.  
Most recently, in January 2006, the case was remanded for a 
VA examination of the appellant.  The appellant failed to 
report for the scheduled examination after being provided 
proper notice.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The medical evidence of record clearly and unmistakably 
establishes that the appellant suffered a psychiatric 
disorder in the form of paranoid schizophrenia in 1982, prior 
to his entry into active military service.

2.  The service medical records clearly and unmistakably 
establish that the appellant failed to report a prior history 
of diagnosis, treatment and hospitalization for paranoid 
schizophrenia on his October 22, 1982, entrance medical 
examination and accompanying report of medical history form.  

3.  The service records clearly and unmistakably establish 
that the appellant reported having a diagnosis of paranoid 
schizophrenia, including requiring treatment with prescribed 
antipsychotic medication, to military authorities on January 
31, 1983, which was only 14 days after he entered active 
service.  

4.  The service medical records clearly and unmistakably 
establish that the appellant's pre-existing paranoid 
schizophrenia did not increase in severity during his short 
period of active service.  


CONCLUSION OF LAW

The appellant's current psychiatric disability was not 
incurred during his military service and is not the result of 
aggravation of the veteran's paranoid schizophrenia which 
pre-existed active service.  38 U.S.C.A. §§ 1110, 1111, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated March 
2003 and February 2004, satisfied the duty to notify 
provisions.  The veteran's service medical records and 
private medical treatment records have been obtained and he 
has been accorded one VA Compensation and Pension examination 
and he has failed to report to other scheduled examinations.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  Consequently, the Board finds that 
VA has met the duties to notify and assist as to the issues 
decided herein.  The initial denial of the claim for service 
connection was in May 1998 which was prior to the initial 
letter which satisfied the duty to notify and the veteran.  
However, the claim has been subsequently readjudicated in a 
May 2006 Supplemental Statement of the Case.  To the extent 
that VA has failed to fulfill any duty to notify or assist 
the veteran, the Board finds that error to be harmless.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Psychoses may be presumed to have been incurred during active 
military service if they manifest to a degree of at least 
10 percent within the first year following active service in 
the case of any veteran who served for 90 day or more.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  The requirement of 90 days' service 
means active, continuous service.  38 C.F.R. § 3.307 (a)(1).  
In the present case the appellant was discharged after 
serving less than 90 days of active service.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only 
such conditions as are recorded in entrance examination 
reports are to be considered as "noted," and a history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a "notation" of such 
conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see 
also Vanerson v. West, 12 Vet. App. 254, 259 (1999) (history 
of preservice existence of conditions recorded at the time of 
examination will be considered together with all other 
material evidence in determinations as to inception (citing 
38 C.F.R. § 3.304(b)).

In order to rebut the presumption of soundness, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003.  
In rebutting the presumption of soundness, records made prior 
to, during or subsequent to service, concerning the inception 
of the disease/disorder may be considered.  See Harris v. 
West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under this rebuttal 
standard attaches.  See Wagner v. Principi, 370 F. 3d 1089, 
1096 (Fed. Cir. 2004); see also Cotant v. Principi, 17 Vet. 
App. 116 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The DD Form 214 for the appellant reveals that he entered 
active military service on January 17, 1983.  He was 
separated from service on March 11, 1983.  He was on active 
duty for a period of only one month and 23 days.  The 
narrative reason for separation stated "defective 
enlistments and inductions - erroneous enlistments."  

In October 1982, an entrance examination of the appellant was 
conducted.  The clinical psychiatric evaluation was 
"normal" with no abnormalities noted by the examining 
physician.  On the accompanying report of medical history the 
appellant answered "no" to the questions which asked if he 
had depression or "nervous trouble of any sort."  He also 
answered "no" to the question which asked "have you ever 
been treated for a mental condition?"  A service department 
record dated January 31, 1983, only 14 days after the 
appellant enter active service, stated that he claimed that 
he was having trouble adjusting to the fast pace of recruit 
training and Navy life.  This record also reveals that the 
veteran reported a history of treatment for mental illness 
and that he had been an inpatient in a "mental institution" 
prior to his entry into active service.  Evaluation revealed 
that the appellant showed "no gross mental illness" but 
that his psychiatric history rendered him unsuitable for 
service.  The examiner specifically noted that the appellant 
did not reveal his prior psychiatric history at the time of 
his entrance examination.  

In another service department record, the appellant 
acknowledged that he was suspected of perpetrating a 
fraudulent enlistment by failing to reveal his pre-service 
psychological treatment which included treatment by three 
different mental health practitioners and admission for 
inpatient evaluation which resulted in a diagnosis of 
paranoid schizophrenia.  The veteran was separated from 
service in March 1983.

A February 2000 letter from a private psychologist confirms 
that the appellant was treated for paranoid schizophrenia 
before service in 1982.  The treatment included both 
outpatient treatment and inpatient hospitalization.  Private 
medical records dated in 1991 reveal a diagnosis of bipolar 
disorder with psychotic features.  Private psychiatric 
treatment records dated in 1996 and 1997 reveal that the 
appellant required regular treatment with antipsychotic 
medication.  In March 1998 a VA examination of the veteran 
was conducted and the diagnosis was chronic paranoid 
schizophrenia.  More recent private medical records contain 
varying diagnoses of bipolar disorder and paranoid 
schizophrenia.  VA attempted to resolve these diagnoses and 
scheduled the appellant for VA examination on more than one 
occasion.   The appellant failed to report to the scheduled 
examinations.

The appellant has a current psychiatric disability which is 
variously diagnosed as bipolar disorder or paranoid 
schizophrenia.  The service medical records specifically show 
that the appellant did not have any symptoms of mental 
illness during service.  Rather, his history of paranoid 
schizophrenia and the fact that he did not disclose the 
disorder upon entrance examination rendered him unsuitable 
for continued service and he was discharged after less than 
90 days of active service.  Moreover, private medical records 
do not show any treatment for continuing symptoms of 
schizophrenia until almost nine years after the appellant 
separated from service.  Accordingly, the preponderance of 
the evidence is against service connection for a psychiatric 
disorder on a direct basis or presumptive basis.

The clear and unmistakable evidence of record establishes the 
appellant had paranoid schizophrenia prior to his entry into 
active service.  Specifically, a private medical record shows 
that the appellant required hospitalization to treat his 
psychosis prior to service.  The appellant lied on his 
entrance examination medical history form and indicated he 
had never been treated for mental illness.  This clear and 
unmistakable evidence rebuts the presumption that the veteran 
was in sound condition upon entry to active service.

The clear and unmistakable evidence (obvious or manifest) 
shows that the appellant's pre-existing paranoid 
schizophrenia underwent no increase in severity during 
service.  Once the military authorities discovered that the 
appellant had been diagnosed and treated for paranoid 
schizophrenic prior to service, the appellant was discharged 
as being unsuitable for service.  However, the service 
medical records clearly show that there was no evidence of 
mental illness during his short period of military service.  
Moreover, the earliest medical evidence showing additional 
treatment for a psychiatric disorder is dated almost 9 years 
after the appellant separated from service.  This shows that 
there was no increase in severity of the preexisting 
condition.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  Accordingly, a psychiatric disorder, 
variously diagnosed as bipolar disorder and paranoid 
schizophrenia, must be denied on the basis of aggravation. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim for service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, variously 
diagnosed as bipolar disorder and paranoid schizophrenia, is 
denied.


____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


